721 So. 2d 1187 (1998)
William ROUTENBERG, Appellant,
v.
STATE of Florida, Appellee.
No. 96-05025.
District Court of Appeal of Florida, Second District.
October 28, 1998.
Walter L. Grantham, Jr., Clearwater, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and J. Andrew Meyer, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
William Routenberg appeals the sentence imposed following this court's prior remand for resentencing pursuant to the appropriate guidelines. See Routenberg v. State, 677 So. 2d 1325 (Fla. 2d DCA 1996). On remand, Routenberg was sentenced to seventeen years' imprisonment followed by life probation for sexual battery, a life felony. Routenberg maintains, and the State concedes, that his total sentence cannot exceed forty years, the maximum amount for a life felony sentenced as a term of years. See § 775.082(3)(a), Fla. Stat. (1995). Because the total of the incarcerative and probationary periods of Routenberg's sentence exceeded forty years, it was an illegal sentence.
The sentence is reversed and this matter is remanded for resentencing consistent with this opinion.
THREADGILL, A.C.J., and WHATLEY and SALCINES, JJ., Concur.